 

Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”), made effective as of
April 12, 2013, is entered into by Intercept Pharmaceuticals, Inc. (the
“Company”) and Daniel Regan (“Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated March 1, 2013 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to provide for enhanced severance benefits in the event of certain terminations
of Executive’s employment;

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Amendment,
the parties agree as follows:

 

1. Section 5.2(a) of the Employment Agreement is hereby deleted and replaced in
its entirety with the following:

 

“(a) twelve (12) months of Executive’s base salary in effect at the time of
termination of employment, payable according to the Company’s payroll commencing
on the first payroll date following the date the Release is effective and
irrevocable, provided, however, that if the sixty (60) day period in which the
Release must be effective and irrevocable begins in one taxable year of the
Executive and ends in a later taxable year, the payments will commence in the
later taxable year; and”

 

2. Section 5.2(b) of the Employment Agreement is hereby deleted and replaced in
its entirety with the following:

 

“(b) the Company will, for a period of twelve (12) months following Executive’s
termination from employment, continue Executive’s participation in the Company’s
group health plan and dental plan and shall pay that portion of the premiums
that the Company paid on behalf of Executive and his dependents during
Executive’s employment, provided, however, that if the Company’s health
insurance plan and/or dental plan does not permit such continued participation
in such plan after Executive’s termination of employment, then the Company shall
pay that portion of the premiums associated with COBRA continuation coverage
that the Company paid on behalf of Executive and his dependents during
Executive’s employment, including any administrative fee, on Executive’s behalf
for such twelve-month period; and provided, further, that if Executive becomes
employed with another employer during the period in which continued health
insurance and/or dental insurance is being provided pursuant to this Section,
the Company shall not be required to continue such health and dental benefits,
or if applicable, to pay the costs of COBRA, if Executive becomes covered under
a health insurance plan of the new employer. (For purposes of this Section
5.2(b), the term “Executive” shall include, to the extent applicable,
Executive’s spouse and any of his dependents covered under the Company’s group
health plan and/or dental plan prior to his termination of employment).”

 



 

 

 

3. Other than as set forth in this Amendment, there are no other amendments to
the Employment Agreement and the Employment Agreement shall remain unmodified
and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 



  THE COMPANY:       INTERCEPT PHARMACEUTICALS, INC.               By:  /s/ Mark
Pruzanski   Name:   Mark Pruzanski, MD   Title: President and Chief Executive
Officer         EXECUTIVE:         By:  /s/ Daniel Regan   Name: Daniel Regan

  



 

 

